POWELL, Presiding Judge.
This is an original proceeding in habeas corpus instituted by the petitioner, Eunice Worley, for the purpose of being admitted to bail pending her trial in the district court of Coal County, Oklahoma, on a charge of murder.
The verified petition alleges that the petitioner is restrained in the county jail of Coal County by reason of a commitment issued by an examining magistrate, and that she now stands accused of the crime of murder by information filed in the district court of said county, but that proof of her guilt is not evident, nor presumption thereof great.
Petitioner further alleges that she made application to the district court of Coal County to be admitted to bail, but her application was denied by said court.
■ Rule to show cause was issued, and a hearing held in this Court, at which time the petitioner went on the witness stand and testified at length, and was duly cross-examined. Other witnesses testified, including the Sheriff of Coal County.
According to the testimony of the defendant, the shooting of deceased was accidental while she was acting in self-defense.
We do not desire to make any comment upon the weight of the evidence, but it is our conclusion, after consideration of the evidence presented in open court, that the petitioner has made a sufficient showing to be entitled to bail. Ex parte Christenberry, 82 Okl.Cr. 378, 170 P.2d 871; Landon v. State, 82 Okl.Cr. 336, 166 P.2d 781.
It is therefore ordered that the petitioner be admitted to bail in the sum of $15,000, said bond to be conditioned as provided by law, and approved by the court clerk of Coal County; and that when said bond is so given and approved, petitioner be discharged from custody, pending the action of the district court of Coal County.
NIX and BRETT, JJ., concur.